DETAILED ACTION
Claims 1-20 are pending.
The office acknowledges the following papers:
Claims and remarks filed on 1/26/2021,
IDS filed on 12/1/2021 and 1/27/2021.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Cerny et al. (U.S. 2017/0212774) is the closest prior art reference to reading upon most, but not all of the independent claim limitations. Cerny disclosed a CPUID instruction that returns true processor ID information for new applications and returns spoofed processor ID information for legacy applications. Cerny disclosed accessing a ROM element 218 storing different sets of processor ID information for new and legacy applications when executing the CPUID instruction. However, Cerny doesn’t state that returned processor ID information is based on both processor ID information for new and legacy applications.
	
Priority
The effective filing date for the subject matter defined in the pending claims in this application is 9/29/2018.

Drawings
The Examiner contends that the drawings submitted on 12/25/2020 are acceptable for examination proceedings. 

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Applicants can file an eTerminal Disclaimer (eTD) in utility applications filed under 35 U.S.C. 111(a) or in compliance with 35 U.S.C. 371, and design applications. Filing an eTD via EFS-Web is highly recommended due to an extensive backlog for processing paper TDs. However, applicants may still file a TD for manual review.
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10/877,751. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. 10/877,751 contains every element of claims 1-16 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent 10/877,751
1. A processor comprising:
1. A processor comprising:
an instruction decoder to decode a first processor identification instruction; and
an instruction decoder to decode a first processor identification instruction; and
processor identification instruction spoofing logic to, in response to the first processor identification instruction, report processor identification information from a processor identification spoofing data structure, the processor identification spoofing data structure to include processor identification information of one or more other processors, wherein the processor identification information to be reported is based on processor identification information of the processor and processor identification information of the one or more other processors.
processor identification instruction spoofing logic to, in response to the first processor identification instruction, report processor identification information from a processor identification spoofing data structure, the processor identification spoofing data structure to include processor identification information of one or more other processors, wherein the processor identification information to be reported represents a union or an intersection of processor identification information of the processor and processor identification information of the one or more other processors.

Independent claims 11 and 19 are similar to patented independent claims 9 and 15 and are rejected for the same reasons. Dependent claims 2-10, 12-18, and 20 are read upon by the claims 1-16 of U.S. Patent No. 10/877,751.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183